DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 9, lines 16-18, “the two-way connector 53 connects the first bottom-bottom horizontal rod 31 and the second bottom-bottom horizontal rod 32 to be locked by screws” is awkwardly worded(specially the “to be locked by screws” portion) and should be changed.
Page 11, line 13, “first top-portion horizontal rod 1” should be changed to --first top-portion horizontal rod 11--.  
Page 11, lines 16-17, “second vertical rod 212” should be changed to --second vertical rod 213--.
Page 12, line 18, “first upright rod 212” should be changed to --first vertical rod 212--.
Page 13, line 17, “first top-portion horizontal rod 11” should be changed to --second top-portion horizontal rod 12--.
Page 13, line 19, “second top-portion horizontal rod 12” should be changed to –first top-portion horizontal rod 11--.
Page 14, line 13, “second vertical rod 222” should be changed to --second vertical rod 223--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “second ends of the two horizontal rods of the top-portion support are provided with slidable members that are slidable along the horizontal rods of the two lateral supports” in lines 4-6.  Due to the wording of the claim limitation, it is unclear if each second end is sldiable along both of the horizontal rods, or just slidable along a respective one of the horizontal rods.  For examination purposes, it is assumed that each of the second ends only slides along the horizontal rod of a respective lateral support.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrade (US-7,789,044 B2).
	Claim 1: McGrade discloses a pet tent support structure, comprising: a top-portion support (68), a bottom-portion support (62), and two lateral supports (64, 66) capable of being sequentially folded towards the bottom-portion support (as seen in FIG. 13); the top-portion 5support comprising two horizontal rods (as seen in the figures) capable of being respectively folded towards the lateral supports (as seen in FIG. 12), the bottom-portion support being a rectangular structure formed by four horizontal rods (as seen in FIG. 12, the bottom is a rectangular shape and comprises four sides all in the horizontal plane), the two lateral supports each comprising a horizontal rod and two vertical rods respectively connected to two ends of the horizontal rod (as seen in FIG. 12, 64 and 66 are U-shaped and comprise a horizontal rod between two vertical rods), the vertical rods 10being connected to the bottom-portion support via bottom-portion connection members (72), the bottom-portion connection members of the two lateral supports having a difference in height (as seen in FIG. 15).  
	Claim 2: McGrade discloses first ends of the two horizontal rods of the top-portion support as being connected to 15diagonal ends of the horizontal rods of the two lateral supports through top-portion connection members (72, FIG. 15), and second ends of the two horizontal rods of the top-portion support are provided with slidable members (comprised of 76; FIG. 14) that are slidable along the horizontal rods of the two lateral supports.

Claim 6: McGrade discloses the slidable members as each having one end connected to a corresponding one of the 15horizontal rods of the top-portion support (as seen in FIGS. 12-15) and another end formed with an arcuate opening (76) that is engagable with a corresponding one of the horizontal rods of the two lateral supports (FIGS. 10, 11, 15).

Claim(s) 1, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US-8,047,391 B2).
Claim 1: Lu discloses a pet tent support structure, comprising: a top-portion support (members connected between 110A/120A and 110B/120B), a bottom-portion support (members connected between 130A, 130B, 140A, 140B), and two lateral supports (members connected between 140A, !20A, 110B and 140B and between 130A, 110A, 120B and 130B) capable of being sequentially folded towards the bottom-portion support (as seen in FIG. 1B); the top-portion 5support comprising two horizontal rods (as seen in the figures) capable of being respectively folded towards the lateral supports (as seen in FIG. 1B), the bottom-portion support being a rectangular structure formed by four horizontal rods (four rods connected by 130A, 130B, 140A, 140B), the two lateral supports each comprising a horizontal rod and two vertical rods respectively connected to two ends of the horizontal rod (as seen in FIG. 1, 2 and 3 are U-shaped and comprise a horizontal rod between two vertical rods located between 
	Claim 7: Lu discloses the bottom-portion connection members as each including a two-way connector (311, 313) 20connected with every adjacent two of the horizontal rods of the bottom-portion support (as seen in FIG. 1), an adapter (312) connected with the two-way connector, and a hinge (330); a lower end of the hinge is hinged to the adapter, and an upper end of the hinge is connected to a corresponding one of the vertical rods of the two lateral supports (as seen in FIG. 3B).
Claim 8: Lu discloses the top-portion connection members as each including a fixing member (211-213) connected to a corresponding one of the two lateral supports, an adapter (221) connected with the fixing member, and a hinge (230); one end of the hinge is hinged to the adapter, and another end of the hinge is connected to a 10corresponding one of the horizontal rods of the top-portion support (as seen in FIG. 2A). 
	
Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (CN-2891655 Y).
Claim 1: Lu discloses a pet tent support structure, comprising: a top-portion support (6, 10), a bottom-portion support (1), and two lateral supports (2, 3) capable of being sequentially folded towards the bottom-portion support (as seen in FIG. 2); the top-portion 5support comprising two horizontal rods (as seen in the figures) capable of 
	Claim 7: Lu discloses the bottom-portion connection members as each including a two-way connector (comprised of 41/42 or 51/52) 20connected with every adjacent two of the horizontal rods of the bottom-portion support (as seen in FIG. 1), an adapter (43, 53) connected with the two-way connector, and a hinge (not labeled but shown on the ends of the vertical rods of 2 and 3); a lower end of the hinge is hinged to the adapter, and an upper end of the hinge is connected to a corresponding one of the vertical rods of the two lateral supports (as seen in the figures).
	Claim 8: Lu discloses the top-portion connection members as each including a fixing member (L-shaped brackets connecting vertical and horizontal rods of the lateral supports) connected to a corresponding one of the two lateral supports, an adapter (7, 11) connected with the fixing member, and a hinge (not labeled but shown on the ends of the rods of 6 and 10); one end of the hinge is hinged to the adapter, and another end of the hinge is connected to a 10corresponding one of the horizontal rods of the top-portion support (as seen in the figures). 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrade (US-7,789,044 B2) as applied to claim 3 above, and further in view of Xu (CN-20265919 U).
McGrade is discussed above but lacks the fixing device including magnets.  Xu teaches a pet tent comprising a plurality of supports (2-6, 11-13) and fixing devices (A1, A2), wherein the fixing devices include magnets that cooperate with each other to hold the tent in an erected configuration.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use magnets as the fixing devices, as suggested by Xu, as an alternative to the latch mechanism that would yield similar results but not require the use of excessive strength/finger dexterity of the use to maneuver the latch.  

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268.  The examiner can normally be reached on M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636